EXHIBIT CKE RESTAURANTS, INC. and Mellon Investor Services LLC, as Rights Agent Rights Agreement Dated as of January 5, 2009 TABLE OF CONTENTS Section 1 Certain Definitions. Section 2 Appointment of Rights Agent. Section 3 Issuance of Rights Certificates. Section 4 Form of Rights Certificates. Section 5 Countersignature and Registration. Section 6 Transfer, Split Up, Combination and Exchange of Rights Certificates; Mutilated, Destroyed, Lost or Stolen Rights Certificates. Section 7 Exercise of Rights; Purchase Price; Expiration Date of Rights. Section 8 Cancellation and Destruction of Rights Certificates. Section 9 Reservation and Availability of Capital Stock. Section 10 Preferred Stock Record Date. Section 11 Adjustment of Purchase Price, Number and Kind of Shares or Number of Rights. Section 12 Certificate of Adjusted Purchase Price or Number of Shares. Section 13 Consolidation, Merger or Sale or Transfer of Assets or Earning Power. Section 14 Fractional Rights and Fractional Shares. Section 15 Rights of Action. Section 16 Agreement of Rights Holders. Section 17 Rights Certificate Holder Not Deemed a Stockholder. Section 18 Concerning the Rights Agent. Section 19 Merger or Consolidation or Change of Name of Rights Agent. Section 20 Rights and Duties of Rights Agent. Section 21 Change of Rights Agent. Section 22 Issuance of New Rights Certificates. Section 23 Redemption. Section 24 Exchange. Section 25 Notice of Certain Events. Section 26 Notices. Section 27 Supplements and Amendments. Section 28 Successors. Section 29 Determinations and Actions by the Board. Section 30 Benefits of this Agreement. Section 31 Severability. Section 32 Governing Law. Section 33 Counterparts. Section 34 Descriptive Headings. EXHIBITS Exhibit A Certificate of Designation of Rights, Preferences and Privileges of Series A Junior Participating Preferred Stock Exhibit BForm of Rights Certificate Exhibit CSummary of Rights RIGHTS AGREEMENT This Rights Agreement, dated as of January 5, 2009 (the “Agreement”), is made by and between CKE Restaurants, Inc., a Delaware corporation (the “Company”), and Mellon Investor Services LLC, a New Jersey limited liability company, as Rights Agent (the “Rights Agent”). W I T N E S S E T H : WHEREAS, on December 29, 2008 (the “Rights Dividend Declaration Date”), the Board of Directors of the Company (the “Board”) authorized and declared a dividend distribution of one Right (as hereinafter defined) for each share of Common Stock, par value $0.01 per share, of the Company outstanding at the Close of Business on January 7, 2009 (the “Record Date”), and authorized the issuance of one Right (as such number may hereinafter be adjusted pursuant to the provisions of Section11(p) hereof) for each share of Common Stock of the Company issued between the Record Date (whether originally issued or delivered from the Company’s treasury) and the Distribution Date (as defined in Section3 hereof), each Right initially representing the right to purchase one one-hundredth of a share of SeriesA Junior Participating Preferred Stock of the Company, $0.01 par value per share, having the rights, powers and preferences set forth in the form of Certificate of Designation, Preferences and Rights attached hereto as ExhibitA, upon the terms and subject to the conditions hereinafter set forth (the “Rights”); NOW, THEREFORE, in consideration of the premises and the mutual agreements herein set forth, the parties hereby agree as follows: A G R E E M E N T : Section 1.Certain Definitions.For purposes of this Agreement, the following terms have the meanings indicated: (a)“Acquiring Person” shall mean any Person who or which, together with all Affiliates and Associates of such Person, shall be the Beneficial Owner of fifteen percent (15%) or more of the shares of Common Stock then outstanding, but shall not include the Company, any Subsidiary of the Company, any employee benefit plan of the Company or of any Subsidiary of the Company, any Person or entity organized, appointed or established by the Company for or pursuant to the terms of any such employee benefit plan or any Grandfathered Stockholder (as such term is hereinafter defined).In addition, notwithstanding the foregoing, no Person shall be deemed to be an Acquiring Person if (i)the Board determines in good faith that a person who would otherwise be an “Acquiring Person,” but for the operation of this clause(i), has become such inadvertently (including, without limitation, because (A) such Person was unaware that it beneficially owned a percentage of the shares of Common Stock that would otherwise cause such Person to be an “Acquiring Person” or (B) such Person was aware of the extent of its Beneficial Ownership of Common Stock but had no actual knowledge of the consequences of such Beneficial Ownership under this Agreement), and without any intention of changing or influencing control of the Company, and such Person divests as promptly as practicable a sufficient number of shares of Common Stock so that such Person would no longer be an Acquiring Person, as defined pursuant to this Section 1(a) (or, in the case solely of Derivative Common Stock (as such term is hereinafter defined), such Person terminates the subject derivative transaction or transactions or disposes of the subject derivative security or securities, or establishes to the satisfaction of the Board that such Derivative Common Stock are not held with any intention of changing or influencing control of the Company), (ii)such Person would otherwise become an “Acquiring Person” (but for the operation of this clause (ii) solely as the result of an acquisition of Common Stock by the Company which, by reducing the number of shares outstanding, increases the proportionate number of shares beneficially owned by such Person to fifteen percent (15%) or more of the Common Stock of the Company then outstanding; provided, however, that if a Person shall become the Beneficial Owner of fifteen percent (15%) or more of the Common Stock of the Company then outstanding by reason of share purchases by the Company and shall, after such share purchases by the Company, become the Beneficial Owner (other than by way of a stock dividend or stock split) of additional shares of Common Stock representing one-half of one percent (0.50%) of the then outstanding shares of Common Stock of the Company, then such Person shall be deemed to be an Acquiring Person, or (iii)a Person enters into an agreement or transaction or understanding with the Company whereby, solely as a consequence of that agreement or transaction or understanding, such Person would otherwise become an “Acquiring Person” (but for the operation of this clause(iii)), and such agreement, transaction or understanding is approved by a majority of the Board; provided, however, that if such Person subsequently becomes the Beneficial Owner (other than by way of a stock dividend or stock split) of any additional shares of Common Stock in a manner not specifically approved by a majority of the Board, such Person shall be deemed to be an Acquiring Person. (b)“Affiliate” and “Associate” shall have the respective meanings ascribed to such terms in Rule12b-2 of the General Rules and Regulations under the Exchange Act, as in effect on the date of this Agreement. (c)A Person shall be deemed the “Beneficial Owner” of, and shall be deemed to “beneficially own,” any securities: (i)which such Person or any of such Person’s Affiliates or Associates beneficially owns, directly or indirectly (as determined pursuant to Rule 13d-3 of the General Rules and Regulations under the Exchange Act as in effect on the date of this Agreement); (ii)which such Person or any of such Person’s Affiliates or Associates, directly or indirectly, has the right to acquire (whether such right is exercisable immediately or only after the passage of time) pursuant to any agreement, arrangement or understanding (whether or not in writing and other than customary agreements with and between underwriters and selling group members with respect to a bona fide public offering of securities) or upon the exercise of conversion rights, exchange rights, rights, warrants or options, or otherwise; provided, however, that a
